Title: From Benjamin Franklin to Sartine, 6 October 1780
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir,
Passy, 6. Oct. 1780.
I have the honour of Sending your Excellency inclosed, an extract of a Letter I have lately recd. from London, desiring the release of certain Prisoners therein named, taken by American Privateers, & now confined at St. Omers. Being desirous of repaying as soon as possible the Prisoners I owe, for those I recd. from England some time past, & being promised that if these are set at liberty they will be carried to my Account. I request your Exy. would give immediate Orders for their Release.
With great Esteem & Respect, I am Sir, your Exy.
M. De Sartine.
